Citation Nr: 1409093	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1960 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for his bilateral hearing loss.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in June 2012, when it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran has submitted an April 2012 private audiological examination.  Upon review of that examination report, the Board is unable to determine from the face of that document whether the requisite Maryland CNC speech discrimination test was used during that examination.  On remand, the RO/AMC should attempt to clarify with Reese Audiology whether their evaluation used the Maryland CNC speech discrimination test.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).

The Veteran underwent an August 2012 VA audiological examination, as requested in the Board's previous remand; that examination report is of record.  However, in a January 2013 correspondence, the Veteran disputes the adequacy of that examination.  Particularly, the Veteran indicated that the audiologist appeared to be annoyed during the test that certain equipment was not functioning properly and that there was a brief word test and he was told the examination was over.  In light of the Veteran's statements, the Board finds that a remand in order to obtain an adequate examination is necessary at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Cleveland VA Medical Center, Canton Community-based Outpatient Clinic (CBOC), or any other VA medical facility that may have treated the Veteran, since June 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record, to include any ongoing treatment with Reese Audiology.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


3.  Confirm with the Veteran's private audiologist-Reese Audiology-whether the Maryland CNC test was used in the audiometric testing completed in April 2012.  If confirmation cannot be established and further inquiry with regards to any private audiological examination as to this issue would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be so notified.

4.  Schedule the Veteran for a VA audiologic examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


